Title: To James Madison from George W. Erving, 4 December 1814
From: Erving, George W.
To: Madison, James


        
          
            Private Duplicate.
            Dear Sir
            Paris Decr. 4. 1814
          
          When I took the liberty of addressing you on the 6th Oct. it was to be expected that the negotiations at Gand woud be soon terminated, & I intended to send my letter by those of the commissioners who might return home; the private letters mentioned in the last paragraph of that letter I yet retain, to be sent either by Mr Clay or Mr Gallatin, not wishing to trust them by an ordinary hand.
          By my letter to the secretary of state of this date you will perceive Sir that the Duke of Osuna did not misjudge the temper of his government; the note of Mr Cevallos is truly characteristick of that government & highly worthy of himself; now whenever he shall learn that as peace is made between us & England, he will have to repent of having written it, & yet he has not left a loophole to creep through; Whatever course you may think proper to take I shall have pleasure in executing your orders: these I cannot presume to anticipate: The Spanish government woud not be treated too hars[h]ly perhaps, if the mission intended for Madrid were sent to Mexico; this to be sure woud be war, but I am thinking of Oliver Cromwells saying that “a war With spain is a ready money war.” You may however conclude Sir rather to continue that forbearance with regard to spain to which she is already so highly indebted; it may be proper therefore to mention as to that part of Cevallos his note which relates to Onis, that I beleive the interet which Cevallos takes in him to be in a great measure personal; Onis was brought up in his office, & was always a great favorite with the minister, Onis claims the merit in conjunction with Bardaxi (another of the office & also at present a foreign minister) of having written Cevallos’s famous book for him: this Onis told me himself.
          
          The English of all parties as you will perceive censure the course pursuing by Ferdinand the 7th, it is supposed everywhere that even the sovereigns at Vienna have interfered in the hope of changing it; and generally those who take an interest in the affairs of Spain flatter themselves that the late change of ministry in that country indicates a change of system in favor of moderation & justice & good sense: such change may take place, & present appearances may be favorable to the hope of it; but they know little of spain or of spaniards, who imagine that any foreign interference can affect the course of that government; as to the change of ministry it is otherwise to be accounted for; if there were any liberal ideas to be found in those who surrounded his majesty they were to be looked for in such men as Escoiquez & San Carlos, it is quite ridiculous to expect any thing very good or very bad from Cevallos, who in plain truth is nothing more than a simple innocent timid man, habituated to servitude, & habitually the humble instrument of tyranny: in fine I beleive that every word that Laforet told me respecting Ferdinand was false, that his majesty is wholly under the direction of a cunning bigoted priest his confessor, & that this co[n]fessor in removing San Carlos a Just man, & substituting Cevalloses, is just pursuing the tacktick of the prince of peace, the situation of the poor people thus governed being however much worse than in his time, for Godoy was not a tyrant, nor a bigot, nor was he vindictive; he was only ambitious, vain, & avaricious; characteristicks comparatively innocent, & which no doubt the priest has superadded to the others; it is probable also that the pretext for getting rid of these faithful adherents of the king was found in the book of Amoros: this Amoros is a man of ability, he was employed by the Prince of Peace in important affairs, he attached himself to the cause of Joseph, & of course emigrated to this country with the rest of that kings adherents, he has lately written a very spirited defence of himself & comrades, & in this he takes occasion to criminate the counsellors of the king persecutors as he thinks of the emigrants, & shews that they also submitted to Joseph & sought places & appointments under him, he supports his charges by documentary proofs, & thus these facts are now supposed to have arrived for the first time to the knowledge of Ferdinand, tho they were known to every one else long ago. With very sincere & respectful attachment Dear Sir your most obliged & obt St
          
            George W Erving
          
          
            P.S. You may find the book of Amoros to be interesting & I therefore take the liberty of transmitting it herewith.
            P.S. In my letter to you of Oct. 6th I took the liberty of recommending that if you should think proper to appoint a secretary to the mission you woud be pleased to select for that office Either Frederick Lewis or Thomas

Barlow; it having been lately intimated to me that Mr Jackson now “secretary of legation” here, seeing that Mr Crawford has determined to leave France early in the spring would willingly accompany me to Madrid in the same characte⟨r⟩. I have conversed upon the matter with that gentleman, as well as with Mr Crawford: Mr Jackson is very desirous of going & Mr Crawford approves of his plan; permit me therefore Sir to recommend him to your choice rather than either of the young gentlemen before mentioned, in case you shall determine upon preserving diplomatick relations with spain. Mr Jackson has not the advantage I beleive of being much personally known to you, it may be proper therefore to add, that he is perfectly well qualified for the employment, & that he is in every respect a very estimable character.
            
              G.W.E.
              
            
          
        
        
          Postscript 12th Decr. 1814.
          When I speak in the foregoing letter of the “people” of spain being ill governed, it had been more correct to have said nation: the great mass of the people are just now what they have always been, & therefore are governed very much to their taste; the oppressions, the persecutions, the church tyranny, these fall upon the great, the rich, the trading part of the community, & above all on the men of light & liberality; this is also to the taste of the people. Ferdinand in his habits & manners freely practices now, what he always showed a disposition to when Prince of Asturias, he is in these respects one of the people, of the low people; he can smoke as many cigars & swear as many vulgar oaths as the lowest of them; by these & similar habits (not arts, for they are congenial to his nature) as well as by a general & studious display of “paternal” attention to them, he seems now to have established himself in their affections; he has the church of course, that is always on the side of despotism & ignorance, then their great machine the inquisition! they are altogether too strong for the virtue & the talents which the revolution called out, & for the liberal principles which tho’ they were so copiously disseminated had not yet impregnated the mass of which I now speak: ignorance is yet in the majority; hence as it appears to me the change which (as I mentioned in a former letter) was hoped for, is now hopeless; & as to the enterprizes of military chiefs which promised a remedy, these seem to have terminated with the failure of Mina. It is really a curious spectacle; this nation so singularly favored by nature, this people whose physical & moral constitution would enable them to take the lead of every other, will obstinately remain in a state of comparative barbarity, they will stay in the 14th. when the rest of the world has advanced into the 19t. Century: their colonies much beyond them, will not consent to go back & to keep them company; yet even this

will not rouse them, here I expect to see a sort of sulky apathy; the blame will be at first thrown on us, by & by on the English & us, & never on their own stupidity.
        
      